Citation Nr: 0904776	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative intervertebral disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1999 to May 
2005.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to afford the veteran a VA 
examination to assess any radiculopathy or nerve involvement 
associated with his degenerative intervertebral disc disease 
of the cervical spine.  The General Rating Formula for 
Diseases and Injuries of the Spine expressly provides for a 
separate rating for neurological symptomatology.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note(1) (2007).   
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

Here, there appears to be an emerging neurological component 
to the veteran's cervical spine disability.  While the 
veteran was afforded a VA examination in August 2006 and the 
examiner made negative findings in this regard, the VA and 
private treatment records dated subsequent to this 
examination support the recent existence of a neurological 
problem.  In a May 2007 VA treatment note, the veteran was 
diagnosed with cervical radiculopathy that affects his right 
shoulder.  The surrounding treatment records indicate the 
veteran was being treated with trigger point injections in 
the right trapezious, the right cervical paraspinal muscles, 
and the right sacroiliac.  The veteran was also scheduled to 
undergo cervical epidural steroids for the radiculopathy.  
Private treatment records from May 2008 similarly document 
radiating pain, and the veteran provided testimony in this 
regard as well at the June 2008 hearing.  Moreover, in the 
veteran's July 2007 VA Form 9, the veteran alleges his 
symptoms have increased in severity. The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

A diagnosis of radiculopathy is not found in the medical 
record prior to this.  As noted, the August 2006 VA examiner 
made normal neurological findings, and an April 2006 VA 
treatment note, for example, explicitly found no cervical 
radiculopathy.  Similarly, in November 2005 neurological 
testing was conducted, and while the examiner found "no 
electrodiagnostic evidence for a right cervical 
radiculopathy," it was further noted that, "this does not 
rule out the possibility of a cervical radiculopathy and 
clinical and imaging correlation are advised."

The Board cannot adjudicate this claim without a further 
examination reconciling the recent evidence and providing 
information sufficient for rating purposes as to the extent 
of the neurological impairment, if any.  The matter of nerve 
involvement is further complicated by the fact that the 
veteran is also service-connected for left shoulder 
instability post-reconstructive surgery, and a lumbar spine 
disability.  In addition to reconciling the above medical 
evidence and providing sufficient medical information upon 
which to rate the veteran for any neurological involvement, 
to the extent possible, it must be ascertained whether any 
such neurological symptomatology is associated with the back 
disability on appeal, or with the other service-connected 
disabilities.  

Any updated VA treatment records must be also obtained and 
associated with the file.  The record reflects that the 
veteran has received treatment at the VA facility in 
Syracuse, New York, and also at the Carthage Clinic.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facility in Syracuse, New York, 
and the Carthage Clinic.  Do not 
associate duplicate records with the 
file.  Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records

2. Schedule the veteran for an 
examination of the spine, that includes a 
neurological examination, in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the veteran's degenerative 
intervertebral disc disease of the 
cervical spine.  In so doing, to the 
extent possible, isolate any neurological 
symptomatology associated with the 
cervical spine disability from 
neurological symptomatology associated 
with the veteran's other service-
connected disabilities of the lumbar 
spine and left shoulder.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




